PER CURIAM.
Upon review of the briefs, the record on appeal, and having had benefit of argument of counsel for the respective parties, we determine the trial court erred in admitting into evidence, over plaintiff’s objection, the nature and character of plaintiff’s prior criminal convictions. Jones v. State, 305 So.2d 827 (Fla.App.1975).
Accordingly, the final judgment and cost judgment entered in favor of appellee-de-fendant, Firestone Tire and Rubber Company, and against appellant-plaintiff, Ivory McCutcheon, is reversed and remanded for new trial, and the final judgment entered in favor of appellant-plaintiff, Ivory McCutcheon, and against the appellee-de-fendants, Pepsico Leasing Corporation, Pep-sico Truck Rental, Inc., and Deatrick Leading Corp., is reversed and remanded for new trial.
Reversed and remanded.
MAGER, C. J., CROSS, J., and SMITH, LARRY G., Associate Judge, concur.